Mr. Chief Justice Shepard
delivered the opinion of the Court :
The learned justice in the court below was undoubtedly right in dismissing the relator’s petition. The Secretary entered the order of April 26, 1900, in the exercise of an unquestioned jurisdiction. He canceled and vacated his prior order as having been erroneously entered. Probably the order was as effective for all the purposes of the relator as if entered in the exact form requested. Whether so or not, this court is vested with no jurisdiction to review the judgment of the Secretary of the Interior, entered in the exercise of his discretion. Nor can it, in this proceeding, undertake to interpret the meaning and operation of the order entered, and restore relator to any rights of property that may have been denied him by virtue of the order of disbarment, while it was in apparent force. That could only be done in a case involving such a right between the parties interested.
If the order of February 5, 1900, was entered without due process of law, it would be a nullity, and impeachable in any proceeding in which it might be pleaded or offered in evidence. But the duty of ascertaining the effect of that order, and of its subsequent cancelation is that of the tribunal in which the action is depending. This conclusion makes it unnecessary to consider the effect of limitation and laches, which have been urged in bar of the action.
The judgment will be affirmed with costs. Affirmed.